Citation Nr: 9913980	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for acromegaly, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.

3.  Entitlement to an increased (compensable) evaluation for 
strongyloides stercoralis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to May 
1944.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claims for the 
appealed issues.

The Board notes that during a July 1997 VA examination the 
veteran complained of headaches, which he felt were secondary 
to his service-connected malaria.  This claim, however, for 
secondary service connection for headaches, has not been 
adjudicated by the RO.  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has expanded VA's duty to assist to 
include issues raised in all documents or oral testimony 
submitted prior to the Board's decision.  38 U.S.C.A. 
§ 5107(b) (West 1991); Godfrey v. Brown, 7 Vet. App. 398,409 
(1995); Butts v. Brown, 5 Vet. App. 532, 540-41 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Therefore, this 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's acromegaly is not productive of arthropathy 
or glucose intolerance.

3.  The veteran's malaria is not active or symptomatic.

4.  The veteran's strongyloides stercoralis is not active or 
symptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
acromegaly have not been met.  38 U.S.C.A. §§ 110, 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.951(b), 4.1-
4.14, 4.119, Diagnostic Code 7908 (1998).

2.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 3.951(b), 4.88b, Diagnostic 
Code 6304 (1998).

3.  The criteria for a compensable rating for strongyloides 
stercoralis have not been met.  38 U.S.C.A. §§ 110, 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.951(b), 
4.114, Diagnostic Code 7399-7321 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented claims which are 
not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson, at 6.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body, to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection).  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Initially, the Board notes that the current ratings for the 
veteran's service-connected disabilities were assigned in 
March 1947 and September 1949, respectively.  A disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
under laws administered by the Department of Veterans Affairs 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.  38 U.S.C.A. 
§ 110; 38 C.F.R. § 3.951(b).  Thus, the ratings are protected 
and may not be reduced.

I.  An increased evaluation for acromegaly, currently 
evaluated as 30 percent disabling

VA hospitalization and treatment records from October 1994 
through October 1997 fail to reveal treatment for acromegaly 
(enlargement of peripheral parts of the body, especially the 
head, face, hands, and feet, due to excessive secretion of 
somatotropin).

During a July 1997 VA examination, in which the claims file 
was reviewed, the veteran reported headaches, which he felt 
were secondary to malaria, and which, when they persisted, 
resulted in an enlarged jaw, although he reported no change 
in his shirt or hat size.  Upon physical examination the 
veteran was found to be in no acute distress, and to be alert 
and oriented.  The head, eyes, ears, nose and throat were 
found to be unremarkable.  The extremities were found to be 
free of distal edema, with no known muscle weakness, 
decalcification of bones or osteoporosis.  The pertinent 
diagnosis was history of acromegaly, status post treatment in 
1943.  The examiner indicated that it seemed the acromegaly 
had remained stable.  It also appeared to the examiner that 
there had been some residual in 1943, before the arresting of 
the veteran's pituitary, with an enlarged jaw, which required 
realignment with some dental extraction.  Otherwise, the 
examiner indicated, the veteran's acromegaly had remained 
stable.

During another July 1997 VA examination the examiner 
indicated no change in the veteran's weight over the past 
year, although he was "with mild anemia, normocytic, but no 
malnutrition.  The diagnosis was history of acromegaly.
Disabilities of the endocrine system are rated in accordance 
with 38 C.F.R. § 4.119, Diagnostic Codes 7900-7919.  
Acromegaly is rated in accordance with Diagnostic Code (DC) 
7908.  Under that code evidence of increased intracranial 
pressure (such as visual field defect), arthropathy, glucose 
intolerance, and either hypertension or cardiomegaly warrants 
a 100 percent rating.  With arthropathy, glucose intolerance, 
and hypertension a 60 percent rating is warranted.  
Enlargement of the acral parts or overgrowth of long bones, 
and enlarged sella turcica, warrants a 30 percent rating.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only certain criteria have to be met.  That determination 
involves whether the conjunctive, "and," is employed in the 
criteria, or the disjunctive, "or."  DC 7908 clearly 
utilizes the word "and," indicating all criteria must be 
present to warrant the assigned rating.

As noted above, the veteran's acromegaly symptomatology was 
rated as being 30 percent disabling in September 1949.  The 
current medical evidence does not reveal that the veteran's 
symptomatology is manifested by arthropathy, glucose 
intolerance, and hypertension (caused by acromegaly), as to 
warrant a 60 percent rating.  While untreated hypertension 
has been diagnosed, there is no medical opinion or evidence 
of record relating this to the veteran's acromegaly.  In any 
event, arthropathy and glucose intolerance have not been 
found.  As the acromegaly symptomatology does not rise to the 
level necessary for a 60 percent evaluation, it follows that 
it does not rise to the level necessary for a 100 percent 
evaluation, the maximum allowable under this code, as such 
symptomatology has not been shown by the evidence of record.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).

Accordingly, the preponderance of the evidence is against an 
increased evaluation for acromegaly.

II.  An increased (compensable) evaluation for malaria

As noted above, a noncompensable rating has been in effect 
for malaria since a March 1947 rating decision, as no active 
disease has been shown since that time.

In that regard, VA hospitalization and treatment records from 
October 1994 through October 1997 fail to reveal treatment 
for malaria.

During a July 1997 VA examination the veteran reported 
contracting malaria in 1943.  He reported headaches, which he 
felt were secondary to malaria.  As noted above, a claim for 
secondary service connection for that disability has been 
referred to the RO.  Upon laboratory testing a CBC with a 
mild normocytic anemia with hemoglobin 13.3, fairly marked 
percentages, as well as absolute value, of eosinophile, was 
found.  Malaria was not diagnosed.

During another July 1997 VA examination no significant change 
in the veteran's weight over the past year was reported; mild 
anemia, normocytic was found; no signs of malnutrition were 
found; no ongoing nausea was found; and complaints of 
diarrhea and abdominal pain were reported.  The diagnosis was 
remote history of strobilae.  The examiner indicated that:

[w]ith the strobilae, the [veteran] will 
generally experience some eosinophilia 
and abdominal pain, which this [veteran] 
does have.  There has been no evidence of 
recurrence of the parasite and he 
apparently has received treatment in the 
past, and he has had other etiologies of 
abdominal pain which were diagnosed and 
treated.  The stool could be checked for 
larvae and several specimens should be 
obtained, since few larvae may be 
present.  However, the [veteran] has been 
through procedures which should have 
revealed any evidence of larvae and 
infection and this has not been noted in 
the [hospital] Discharge Summaries.  The 
eosinophilia can also be due to other 
conditions, including neoplasm, Addison's 
disease, allergies, cardiovascular 
diseases and parasites, and therefore 
strobilae would not be the only condition 
which would result in this finding.  His 
current hospitalizations do not involve 
conditions which could be related 
directly to his prior history of 
strobiloidiasis.

As the examiner's notes clearly denote malaria as a disease 
for which the veteran was examined, and while there is no 
mention of malaria by history as a diagnosis, the examiner 
clearly indicated that none of the veteran's current or past 
abdominal or other complaints (at least within the previous 
10-20 years) were attributable to malaria, and did indicate 
that sufficient testing had been conducted during the 
veteran's hospitalizations to indicate that no active malaria 
had currently been detected.  Also, all of the veteran's 
abdominal complaints were attributed to a wide variety of 
possible medical causes, none of which were noted to be 
malaria.  Hence, the Board finds the VA examination to be 
sufficient to reveal no active malaria at the present time.

Infectious disease disabilities are rated in accordance with 
38 C.F.R. § 4.88b, DC's 6300-6354.  Malaria is rated in 
accordance with DC 6304.  DC 6304 provides that as an active 
disease, malaria warrants a 100 percent rating.  A note to 
that code provides that the diagnosis of malaria depends on 
the identification of the malarial parasites in blood smears.  
If the veteran served in an endemic area and presents signs 
and symptoms compatible with malaria, the diagnosis may be 
based on clinical grounds alone.  Relapses must be confirmed 
by the presence of malarial parasites in blood smears.  
Thereafter rate residuals such as liver or spleen damage 
under the appropriate system.

A review of the medical evidence clearly reveals no active 
malaria disease.  The presence of malarial parasites in blood 
smears has not been shown.  No evidence of liver or spleen 
damage has been shown.  Hence, the preponderance of the 
evidence is against a compensable evaluation for malaria.  As 
the malaria symptomatology does not rise to the level 
necessary for a compensable evaluation, it follows that it 
does not rise to the level necessary for an even higher 
evaluation under this code, as such symptomatology has not 
been shown by the evidence of record.  See Shoemaker, supra.

Accordingly, the preponderance of the evidence is against an 
increased evaluation for malaria.

III.  An increased (compensable) evaluation for strongyloides 
stercoralis

As noted above, a noncompensable rating has been in effect 
for strongyloides stercoralis (parasite infection) since a 
March 1947 rating decision, as no active disease has been 
shown since that time.

In that regard, VA hospitalization and treatment records from 
October 1994 through October 1997 fail to reveal treatment 
for strongyloides stercoralis.

The results of the two July 1997 VA examinations, noted 
above, need not be repeated, as they clearly indicate, and 
the examiner has noted, that no active parasite infection is 
currently shown.

Digestive system disabilities are rated in accordance with 
38 C.F.R. § 4.114, DC's 7200-7348.  Strongyloides stercoralis 
is not among the diseases listed under this section.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 
and 4.27; Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
When an unlisted condition is rated by analogy, the 
diagnostic code is "built-up" by assigning the first 2 
digits from that part of the schedule most closely 
identifying the part or system of the body involved and using 
"99" as the last 2 digits for all unlisted conditions.  38 
C.F.R. § 4.27.  The veteran's strongyloides stercoralis has 
been rated by analogy under DC 7321, which rates amebiasis 
(infection with amebas).  The Board agrees with that 
determination.

DC 7321 provides that mild gastrointestinal disturbances, 
lower abdominal cramps, nausea, gaseous distention, and 
chronic constipation interrupted by diarrhea warrant a 10 
percent rating.  When the disease is asymptomatic a 
noncompensable (0 percent) rating is warranted.  A note to 
that section provides that amebiasis with or without liver 
abscess is parallel in symptomatology with ulcerative colitis 
and should be rated on the scale provided for the latter.  
Similarly, lung abscess due to amebiasis will be rated under 
the respiratory system schedule, DC 6809.  As noted above, 
the examiner has clearly indicated no active strongyloides 
stercoralis has been found at this time, and that none of the 
veteran's current gastrointestinal complaints have been 
attributed to this disease.  Thus, a compensable rating is 
not  warranted under this code.

Ulcerative colitis is rated in accordance with DC 7323.  That 
code provides that a pronounced condition, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess, warrants a 100 percent 
rating.  A severe condition, with numerous attacks a year and 
malnutrition, the health only fair during remissions, 
warrants a 60 percent rating.  A moderately severe condition, 
with frequent exacerbations, warrants a 30 percent rating.  A 
moderate condition, with infrequent exacerbations warrants a 
10 percent rating.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Again, as noted above, as the results of the July 1997 VA 
examinations clearly indicate, and as the examiner has noted, 
no active parasite infection is currently shown.  Hence, the 
preponderance of the evidence is against a compensable 
evaluation for strongyloides stercoralis.  As the 
strongyloides stercoralis symptomatology does not rise to the 
level necessary for a compensable evaluation, it follows that 
it does not rise to the level necessary for an even higher 
evaluation under this code, as such symptomatology has not 
been shown by the evidence of record.  See Shoemaker, supra.

Thus, the preponderance of the evidence is against a 
compensable evaluation for strongyloides stercoralis.

IV.  Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also considered the issue of whether the 
veteran's service connected disabilities, standing alone, 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular evaluation is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 
Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, in light of the findings that no 
active acromegaly, malarial or strongyloides stercoralis 
disease had been found to currently exist, and as no evidence 
of any of these diseases being active since at least the late 
1940's has been presented, and as no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disabilities, as to render 
impractical the application of the regular schedular 
standards, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.







ORDER

An increased evaluation for acromegaly, currently evaluated 
as 30 percent disabling, is denied.

An increased (compensable) evaluation for malaria is denied.

An increased (compensable) evaluation for strongyloides 
stercoralis is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

